August 18, 2010 Luis Riverac/o Lyris, Inc.6401 Hollis Street, Suite 125Emeryville, CA 94608-1090 Re: Terms of Resignation Dear Luis: This letter confirms the agreement (“Agreement”) between you and Lyris, Inc. (the “Company”) concerning the terms of your resignation and offers you the separation compensation we discussed in exchange for a general release of claims and covenant not to sue. 1. Resignation Date: August 18, 2010 is your last day of employment with the Company (the “Resignation Date”). As of the Resignation Date, you resign as an employee of the Company, from the Company’s Board of Directors and from all other positions that you hold or committees on which you serve with respect to the Company. 2. Acknowledgment of Payment of Wages: The Company will promptly provide you with your final paycheck in the amount equal to all wages, salary, bonuses, reimbursable expenses, accrued vacation and any similar payments due to you from the Company as of the Resignation Date (the “Accrued Compensation”). By signing below, you acknowledge that the Company does not owe you any other amounts. 3. Severance: The Company agrees to pay you, following the Effective Date (as defined in paragraph 18 below) of this Agreement, 1.5 times your current annual base salary pursuant to Section 4(c) of your Employment Agreement with the Company, dated May 6, 2005, attached hereto as Exhibit A (the “Employment Agreement”), with the payment to be made in a single lump sum, less applicable state and federal payroll deductions. 4. Separation Compensation: In exchange for your agreement to the general release and waiver of claims and covenant not to sue set forth in paragraphs 7 and 8 below and your other promises herein, the Company agrees to provide you with the following: a. Repurchase of Company Common Stock. The Company shall purchase 170,000 shares of Company Common Stock that you hold at a purchase price of $0.33 per share for an aggregate purchase price of b. Extension of Option Exercise Period. Pursuant to your Stock Option Agreement with the Company, dated May 6, 2005, and the Company’s 2005 Equity-Based Compensation Plan (hereafter collectively referred to as the “Stock Option Agreement”), you have been granted an option to purchase 3,600,000 shares of the Company’s common stock (the “Option”). The Option has vested as to all of the shares (the “Vested Shares”) and all such shares are unexercised Vested Shares (the “Unexercised Vested Shares”). Pursuant to your Stock Option Agreement, you will have only 90 days after the Resignation Date to exercise the Unexercised Vested Shares. The Company hereby amends the Stock Option Agreement to extend the period in which you may exercise the Unexercised Vested Shares to one year following the Resignation Date and after such date, you will no longer have a right to exercise the Option as to any shares. By signing below, you acknowledge that you are receiving the separation compensation outlined in this paragraph in consideration for waiving your rights to claims referred to in this Agreement and that you would not otherwise be entitled to the separation compensation. 5. Return of Company Property: Upon termination of employment, you are obligated to return to the Company immediately all property or data of Company of any type whatsoever that has been in your possession, custody, or control. 6. Confidential Information: As a result of your employment with Company you have had access to the Company’s Confidential Information (as defined in the Employment Agreement) and we remind you that you continue to be bound by the confidentiality and intellectual property terms of your Employment Agreement. By signing below, you confirm that you will hold all Confidential Information in the strictest confidence, that you will not make use of such Confidential Information on behalf of yourself or any other person or entity, that you have delivered to the Company all documents and data of any nature containing or pertaining to such Confidential Information, and that you have not retained any such documents or data or any reproduction thereof. 7. General Release and Waiver of Claims: a. The payments and promises set forth in this Agreement are in full satisfaction of all accrued salary, vacation pay, bonus and commission pay, profit-sharing, stock options, termination benefits or other compensation to which you may be entitled by virtue of your employment with the Company or your separation from the Company. To the fullest extent permitted by law, you hereby release and waive any other claims you may have against the Company and its owners, agents, officers, shareholders, employees, directors, attorneys, subscribers, subsidiaries, affiliates, successors and assigns (collectively “Releasees”), whether known or not known, including, without limitation, claims under any employment laws, including, but not limited to, claims of unlawful discharge, breach of contract, breach of the covenant of good faith and fair dealing, fraud, violation of public policy, defamation, physical injury, emotional distress, claims for additional compensation or benefits arising out of your employment or your separation of employment, claims under Title VII of the 1964 Civil Rights Act, as amended, the California Fair Employment and Housing Act and any other laws and/or regulations relating to employment or employment discrimination, including, without limitation, claims based on age or under the Age Discrimination in Employment Act or Older Workers Benefit Protection Act, and/or claims based on disability or under the Americans with Disabilities Act. b. By signing below, you expressly waive any benefits of Section 1542 of the Civil Code of the State of California, which provides as follows: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
